Affirmed and Majority and Concurring Opinions filed October 4, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00576-CR

          EX PARTE MEDGER CHAUNCEY DUCKENS, Appellant


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1688385

                   CONCURRING OPINION

      I respectfully concur. The majority opinion discusses whether the State’s
conduct in this case is substantially unconstitutional, thus implying that there is a
permissible category of unconstitutional restrictions because they do not constitute
a “substantial” violation. Because I believe that all unconstitutional restrictions
should have a remedy but that the State’s actions are not unconstitutional in this
case, I concur.



                                       /s/   Meagan Hassan
                                             Justice

Panel consists of Justices Jewell, Zimmerer, and Hassan (Jewell, J., majority).
Publish — Tex. R. App. P. 47.2(b).